--------------------------------------------------------------------------------

EXHIBIT 10.1


FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
This Fourth Amendment to Loan and Security Agreement, made as of August 29, 2008
(this “Amendment”), is between FANSTEEL INC., a Delaware corporation
(“Fansteel”), and WELLMAN DYNAMICS CORPORATION, a Delaware corporation
(“Wellman”, and together with Fansteel, “Borrowers”, and each a “Borrower”), and
Fifth Third Bank, a Michigan banking corporation (the “Lender”).  Capitalized
terms used in this Amendment and not otherwise defined herein have the meanings
assigned to such terms in the Loan Agreement as defined below.
 
 
WITNESSETH
 
WHEREAS, the Borrowers and the Lender are parties to that certain Loan and
Security Agreement dated as of July 15, 2005, as amended by that certain First
Amendment to Loan and Security Agreement dated as of December 4, 2006, and as
amended by that certain Second Amendment to Loan and Security Agreement dated as
of June 5, 2007, and as amended by that certain Third Amendment to Loan and
Security Agreement dated as of September 12, 2007, (as such agreement has been
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”);
 
WHEREAS, the Borrowers have requested a reduction in the Maximum Revolving Loan
Limit, a new term loan, an extension of the Maturity Date, and other
modifications to the Loan Agreement and the Lender is willing to modify the Loan
Agreement on the terms and subject to the conditions of this Amendment;
 
NOW, THEREFORE, in consideration of the mutual agreements contained in this
Amendment, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties to this Amendment agree as
follows:
 
SECTION 1.  AMENDMENT TO LOAN AGREEMENT
 
On the date this Amendment becomes effective, after satisfaction by the
Borrowers of each of the conditions set forth in Section 3 (the “Effective
Date”), the Loan Agreement is amended as follows:
 
1.1           Section 1.57 of the Loan Agreement is hereby deleted in its
entirety and in lieu thereof is inserted the following:
 
“Maximum Revolving Loan Limit” shall mean the total of all advances outstanding
at any one time under the Revolving Loan, which at no time shall exceed Nineteen
Million Five Hundred Thousand and No/100 Dollars ($19,500,000).


1.2           The following definitions are hereby added to the Loan Agreement
and inserted in the appropriate alphabetical order:


“Interest Payment Date” shall mean, with respect to any LIBOR Rate Loan, the
last day of each Interest Period applicable to such Loan, and, with respect to
Prime Rate Loans, the last Business Day of each calendar month and each date a
Prime Rate Loan is converted into a LIBOR Rate Loan.
 
“Interest Period” shall mean any continuous three (3) month period of, as
selected from time to time by Borrower by irrevocable notice (in writing, by
telecopy, telex, electronic mail or cable) given to Lender not less than two (2)
Business Days prior to the first day of each respective Interest Period;
provided that:  (A) each such period occurring after such initial period shall
commence on the day on which the immediately preceding period expires; (B) the
final Interest Period shall be such that its expiration occurs on or before the
maturity date of the Revolving Loan; and (C) if for any reason Borrower shall
fail to timely select a period, then such Loans shall continue as, or revert to,
Prime Rate Loans.  Interest shall be payable on the fifth Business Day of each
month in arrears.

 
1

--------------------------------------------------------------------------------

 

“LIBOR Rate” shall mean, with respect to any LIBOR Rate Loan for any Interest
Period, a rate per annum equal to (a) the offered rate for deposits in United
States dollars for a period equal to such Interest Period as displayed in the
Bloomberg Financial Markets system (or such other authoritative source as
selected by Lender in its sole discretion) as of approximately 11:30 a.m.
(London time) two Business Days prior to the first day of such Interest Period
divided by (b) a number equal to 1.0 minus the maximum reserve percentages
(expressed as a decimal fraction) including, without limitation, basic
supplemental, marginal and emergency reserves under any regulations of the Board
of Governors of the Federal Reserve System or other governmental authority
having jurisdiction with respect thereto, as now and from time to time in
effect, for Eurocurrency funding (currently referred to as "Eurocurrency
Liabilities" in Regulation D of such Board) which are required to be maintained
by Lender by the Board of Governors of the Federal Reserve System.  The LIBOR
Rate shall be adjusted automatically on and as of the effective date of any
change in such reserve percentage.
 
“LIBOR Rate Loans” shall mean the Loans bearing interest with reference to the
LIBOR Rate.
 
“Notice of Borrowing” shall mean a notice given by the Borrower to the Lender
pursuant to Section 2.3, in substantially the form of Exhibit M hereto.
 
“Notice of Continuation/Conversion” shall mean a notice given by the Borrower to
the Lender pursuant to Section 2.10, in substantially the form of Exhibit N
hereto.


1.3           Section 2.1 of the Loan Agreement is hereby deleted in its
entirety and in lieu thereof is inserted the following:
 
2.1           Revolving Loan Facility and Term Loan.  (A)  Lender may, in its
good faith discretion, make available for Borrowers’ use from time to time
during the term of this Agreement, upon Borrowers’ request therefor, certain
revolving loans and other financial accommodation, including letters of credit
(“Revolving Loan Facility”).  The Revolving Loan Facility shall be subject to
all of the terms and conditions of this Agreement and shall consist of a
revolving line of credit consisting of discretionary Advances against Eligible
Accounts, Eligible Inventory, and Borrowers’ Equipment (the “Revolving Loans”)
in an aggregate principal amount not to exceed, at any time, the lesser of (i)
Nineteen Million Five Hundred Thousand and No/100 Dollars ($19,500,000), less
the greater of (x) One Million Five Hundred Thousand and No/100 Dollars
($1,500,000) or (y) the amount outstanding from time to time on any credit cards
issued by Lender for the benefit of Borrowers, and (ii) the amount of Revolving
Availability of Borrowers, which Revolving Loans shall be evidenced by a
Revolving Loan Note.
 
As used in this Agreement, “Revolving Availability” with respect to each
Borrower shall mean, and, at any particular time and from time to time, be equal
to the sum of (i) up to eighty-five percent (85%) of the net amount (after
deduction of such reserves as Lender deems proper and necessary in its sole
discretion) of Eligible Accounts of such Borrower, plus (ii) up to the lesser of
(A) Seven Million Five Hundred Thousand and No/100 Dollars ($7,500,000) and (B)
sixty percent (60%) of the lower of cost or market value of Eligible Inventory
of such Borrower (net of such reserves as Lender deems proper and necessary in
its sole discretion), plus (iii) up to seventy-five percent (75%) of the orderly
liquidation value of such Borrower’s Equipment as determined by an appraiser
acceptable to Lender in its sole discretion (net of such reserves as Lender
deems proper and necessary in its sole discretion), less the face amount of any
Letters of Credit issued on behalf of such Borrower and the amount of any drawn
upon but unpaid Letters of Credit.
 
At no time shall a Borrower borrow amounts under the Revolving Loan which in the
aggregate exceed its respective Revolving Availability and in no event shall the
amounts borrowed by Borrowers in the aggregate at any time exceed the Maximum
Revolving Loan Limit.

 
2

--------------------------------------------------------------------------------

 

The Revolving Loans shall be repayable in full on September 5, 2010 and as
provided in Section 4.2 of this Agreement.  Subject to the foregoing limits and
the other terms and conditions contained herein, and provided that no Default or
Event of Default then exists, funds out of the Revolving Loan Facility may be
advanced, repaid and re-advanced.
 
It is expressly understood and agreed by Borrowers that nothing contained in
this Agreement shall, at any time, require Lender to make loans, advances or
other extensions of credit (collectively, “Advances”) to Borrowers and the
making and amount of such loans, advances or other extensions of credit to
Borrowers under this Agreement shall at all times, be in Lender’s reasonable
good faith discretion.  Lender may, in the exercise of such discretion, at any
time and from time to time, upon at least seven (7) days’ prior written notice
to Borrowers, increase or decrease the advance percentages to be used in
determining Revolving Availability, which are contained in this Section 2.1(A)
and, in the event such percentages are decreased, such decrease shall become
effective seven (7) days following Borrowers receipt of such notice for the
purpose of calculating the Revolving Availability.  The amount of any decrease
in the lending formulas shall have a reasonable relationship to the event,
condition or circumstance which is the basis for such decrease as determined by
Lender in good faith.  In determining whether to reduce the advance percentages,
Lender may consider events, conditions, contingencies or risks which are also
considered in determining Eligible Accounts and Eligible Inventory.
 
(B)  The Lender shall also make a Term Loan to Borrowers in the amount of Three
Million and No/100 Dollars ($3,000,000).  The proceeds of the Term Loan shall be
used to repay in full the existing term loan from Fifth Third Bank to
Borrower.  Interest only shall be payable on October 5, 2008 through and
including December 5, 2008.  Commencing January 5, 2009 and on the fifth (5th)
day of each month thereafter to and including the Term Loan Maturity Date
(hereinafter defined), Borrowers shall make principal payments of Eighty Three
Thousand Three Hundred Thirty Four and No/100 Dollars ($83,334), plus accrued
interest.  The Term Loan shall be repayable in full on the earlier of: (i)
September 5, 2011, or (ii) as provided in Section 4.2 of this Agreement (the
“Term Loan Maturity Date”).  Amounts repaid under the Term Loan may not be
reborrowed.  The Term Loan shall be evidenced by a Term Loan Note, the form of
which is attached hereto as Exhibit B.
 
1.4           Section 2.3 of the Loan Agreement is hereby deleted in its
entirety and in lieu thereof is inserted the following:
 
2.3.           Procedure for Revolving Credit Borrowing.
 
(a)            Each Borrowing under the Revolving Loan shall be made upon the
Borrower’s irrevocable written notice delivered to the Lender in the form of a
Notice of Borrowing (which notice must be received by the Lender prior to noon
Chicago time) on the requested Borrowing date in the case of each Prime Rate
Loan and on the day which is two (2) Business Days prior to the requested
Borrowing date in the case of each LIBOR Rate Loan.  Such Notice of Borrowing
shall specify:
 
(i)             the amount of the Borrowing (which, in the case of a Borrowing
of LIBOR Rate Loans, shall be in an aggregate minimum principal amount of Five
Million Dollars ($5,000,000) or any multiple of Five Hundred Thousand Dollars
($500,000) in excess thereof);
 
(ii)            the requested Borrowing date, which shall be a Business Day; and
 
(iii)           whether the Borrowing is to be comprised of LIBOR Rate Loans or
Prime Rate Loans.

 
3

--------------------------------------------------------------------------------

 

(b)           Lender will make the amount of the Borrowing available for the
account of the Borrower by 2:00 p.m. (Chicago time) by crediting the account of
the Borrower on the books of the Lender.
 
(c)           Unless the Lender shall otherwise agree, during the existence of a
Default or an Event of Default, the Borrower may not elect to have a Loan be
made as, or converted into or continued as, a LIBOR Rate Loan.
 
(e)           After giving effect to any Borrowing, there shall not be more than
3 different Interest Periods in effect, and the maximum amount of LIBOR Rate
Loans shall not, at any one time, exceed $15,000,000.
 
1.5           The following Section 2.4(e) is hereby added to the Loan
Agreement:
 
(e)           Excess Cash Flow.  Ten (10) days after receipt of Borrower’s
Fiscal Year end reviewed financial statements (but in no event more than one
hundred thirty five (135) days after the end of a Fiscal Year) for each Fiscal
Year of Borrower commencing with Borrower’s Fiscal Year ending December 31,
2008, Borrower shall make a mandatory payment of Term Loan in an amount equal to
fifty percent (50%) of Borrower’s Excess Cash Flow (but not to exceed $300,000
in any Fiscal Year) for the Fiscal Year just ended, such prepayment to be
applied against the remaining installments of principal in the inverse order of
their maturities, such mandatory prepayments to continue until the date on which
Term Loan shall be repaid in full.  For the purposes of this Section 2.4(e),
“Excess Cash Flow” shall mean for each Borrower’s Fiscal Year, Borrower’s EBITDA
for such period, minus Borrower’s taxes during such period and distributions to
its members in respect of taxes for such period, minus actual principal payments
made with respect to long term debt during such period (including all debt paid
on the FMRI Notes and the PBGC Note), minus all unfinanced Capital Expenditures
by Borrower during such period
 
1.6           Section 2.5 of the Loan Agreement is hereby deleted in its
entirety and in lieu thereof is inserted the following:
 
2.5           Interest.
 
(a)           Subject to Section 2.5(c), interest on the Revolving Loan shall
bear interest on the outstanding principal amount thereof from the date when
made at a rate per annum equal to the LIBOR Rate plus 2.75%, or the Prime
Rate.  The Term Loan shall bear interest on the outstanding principal amount
thereof from the date when made at a rate per annum equal to the Prime Rate.
 
(b)           Interest on each Revolving Loan and Term Loan shall be paid in
arrears on each Interest Payment Date.  Interest shall also be paid on the date
of any payment of the Revolving Loans and Term Loan in full and, during the
existence of any Default or Event of Default, interest shall be payable on
demand of Lender.
 
(c)           While any Default or Event of Default exists and is continuing
and/or after maturity of the Revolving Loans or Term Loan, as the case may be,
(whether by acceleration or otherwise), unless Lender shall otherwise then
agree, Borrowers shall pay interest (after as well as before entry of judgment
thereon to the extent permitted by law) on the principal amount of all
Liabilities due and unpaid, at a rate per annum equal to the Prime Rate plus two
and one-half percent (2.5%) provided, however, that, on and after the expiration
of any Interest Period applicable to any LIBOR Rate Loan outstanding on the date
of occurrence of such Event of Default or maturity, the principal amount of such
Loan shall, during the continuation of such Event of Default and/or after
acceleration, bear interest at a rate per annum equal to the Base Rate plus two
and one-half percent (2.5%).
 
(d)           Anything herein to the contrary notwithstanding, the obligations
of Borrowers hereunder shall be subject to the limitation that payments of
interest shall not be required, for any period for which interest is computed
hereunder, to the extent (but only to the extent) that contracting for or
receiving such payment by Lender would be contrary to the provisions of any law
applicable to Lender limiting the highest rate of interest which may be lawfully
contracted for, charged or received by Lender, and in such event Borrowers shall
pay Lender interest at the highest rate permitted by applicable law.

 
4

--------------------------------------------------------------------------------

 

(e)           Interest shall be based on the average daily outstanding loans for
each month and shall be computed by applying the ratio of the annual interest
rate over a year of 360 days, multiplied by such average daily outstanding
principal balance, multiplied by the actual number of days such average daily
principal balance is outstanding, and shall be payable on the applicable
Interest Payment Date.  With respect to Revolving Loans and the Term Loan, any
change in the Prime Rate shall be effective as of the effective date stated in
the announcement by Lender of such change.  All sums paid, or agreed to be paid,
by Borrowers which are, or hereafter may be construed to be, compensation for
the use, forbearance or detention of money shall, to the extent permitted by
applicable law, be amortized, prorated, spread and allocated throughout the full
term of all such indebtedness until the indebtedness is paid in full.
 
1.7           Section 2.8(b) of the Loan Agreement is hereby deleted in its
entirety and in lieu thereof is inserted the following:
 
Borrowers shall pay to Lender an unused line fee of one-quarter of one percent
(0.25%) of the difference between (i) $18,000,000 and (ii) the sum of the
average daily balance of the Revolving Loans plus the average daily Letter of
Credit Obligations for each calendar quarter, which fee shall be fully earned by
Lender and payable quarterly in arrears within five (5) Business Days after the
last Business Day of each calendar quarter.  Said fee shall be calculated on the
basis of a 360 day year.
 
1.8           The following Section 2.10 is hereby added to the Loan Agreement:
 
2.10         Conversion and Continuation Elections.
 
(a)           The Borrower may upon irrevocable written notice to the Lender in
accordance with subsection 2.10(b):
 
(i)            elect to convert on any Business Day, any Prime Rate Loans (or
any part thereof in an amount not less than $5,000,000, or that is in an
integral multiple of $500,000 in excess thereof) into LIBOR Rate Loans or;
 
(ii)           elect to convert on the last day of the applicable Interest
Period any LIBOR Rate Loans having Interest Periods maturing on such day (or any
part thereof in an amount not less than $5,000,000, or that is in an integral
multiple of $500,000 in excess thereof) into Prime Rate Loans; or
 
(iii)          elect to renew on the last day of the applicable Interest Period
any LIBOR Rate Loans having Interest Periods maturing on such day (or any part
thereof in an amount not less than $5,000,000, or that is in an integral
multiple of $500,000 in excess thereof);
 
provided, that if the aggregate amount of LIBOR Rate Loans in respect of any
Borrowing shall have been reduced, by payment, prepayment, or conversion of part
thereof to be less than $5,000,000, such LIBOR Rate Loans shall automatically
convert into Prime Rate Loans, and on and after such date the right of the
Borrower to continue such Loans as, and convert such Loans into LIBOR Rate
Loans, as the case may be, shall terminate.
 
(b)           The Borrower shall deliver a Notice of Conversion/Continuation to
be received by the Lender not later than noon (Chicago time) at least two (2)
Business Days in advance of the requested Conversion Date or continuation date,
if the Loans are to be converted into or continued as LIBOR Rate Loans and on
the requested Conversion Date, if the Loans are to be converted into Prime Rate
Loans, specifying:

 
5

--------------------------------------------------------------------------------

 

(i)            the proposed Conversion Date or continuation date;
 
(ii)           the aggregate amount of Loans to be converted or renewed;
 
(iii)          the nature of the proposed conversion or continuation; and
 
(iv)          the duration of the requested Interest Period with respect to any
Loans to be converted or continued as LIBOR Rate Loans.
 
(c)           If upon the expiration of any Interest Period applicable to LIBOR
Rate Loans, the Borrower has failed to select timely a new Interest Period to be
applicable to such LIBOR Rate Loans, as the case may be, or if any Default or
Event of Default shall then exist, the Borrower shall be deemed to have elected
to convert such LIBOR Rate Loans into Prime Rate Loans effective as of the
expiration date of such current Interest Period.
 
(d)           Unless the Lender shall otherwise agree, during the existence of a
Default or Event of Default, the Borrower may not elect to have a Loan converted
into or continued as a LIBOR Rate Loan.
 
(e)           Notwithstanding any other provision contained in this Agreement,
after giving effect to any conversion or continuation of any Loans, there shall
not be more than 3 different Interest Periods in effect and the maximum amount
of LIBOR Loans outstanding at any one time shall not exceed $15,000,000.
 
 
1.9
The following Section 10.2(t) is hereby added to the Loan Agreement:

 
(t)            Permit a change in the current senior management.
 
SECTION 2.  REPRESENTATIONS AND WARRANTIES
 
To induce the Lender to enter into this Amendment, the Borrowers represent and
warrant to the Lender that:
 
2.1           Due Authorization: Authority; No Conflicts; Enforceability. The
execution delivery and performance by the Borrowers of this Amendment and the
other documents delivered under Section 4 (collectively the “Amendment
Documents”) are within each of their respective corporate powers, have been duly
authorized by all necessary corporate action, have received all necessary
governmental, regulatory or other approvals (if any are required), and do not
and will not contravene or conflict with any provision of (i) any law, (ii) any
judgment, decree or order or (iii) its respective articles of incorporation or
by-laws, and do not and will not contravene or conflict with, or cause any lien
to arise under, any provision of any agreement or instrument binding upon the
Borrowers or upon any of its respective properties.  This Amendment, the Loan
Agreement, as amended by this Amendment, and the other Amendment documents are
the legal, valid and binding obligations of the Borrowers enforceable against
the Borrowers in accordance with their respective terms.
 
2.2           No Default: Representations and Warranties.  As of the Effective
Date, (i) no Default or Event of Default under the Loan Agreement has occurred
and is continuing and (ii) the representations and warranties of the Borrowers
contained in the Loan Agreement are true and correct.
 
SECTION 3.  CONDITIONS TO EFFECTIVENESS
 
The obligation of the Lender to make the amendments and modifications
contemplated by this Amendment, and the effectiveness thereof, are subject to
the following:

 
6

--------------------------------------------------------------------------------

 

3.1           Representations and Warranties. The representations and warranties
of the Borrowers contained in this Amendment are true and correct as of the
Effective Date.
 
3.2           Documents. The Lender has received all of the following, each duly
executed and dated as of the Effective Date (or such other date as is
satisfactory to the Lender) in form and substance satisfactory to the Lender:
 
(a)           Amendment.  This Amendment;
 
(b)           Revolving Note.  The Revolving Note in the amount of $19,500,000;
 
(c)           Term Note.  The Term Note in the amount of $3,000,000; and
 
(e)           Other. Such other documents as the Lender may reasonably request.
 
SECTION 4.  MISCELLANEOUS
 
4.1           Captions.  The recitals to this Amendment (except for definitions)
and the section captions used in this Amendment are for convenience only, and do
not affect the construction of this Amendment.
 
4.2           Governing Law: Severability. This Amendment is a contract made
under and governed by the internal laws of the State of Illinois.  Wherever
possible, each provision of this Amendment will be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Amendment is prohibited by or invalid under such law, such provision will be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment.
 
4.3           Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart will be deemed to be an original, but all such counterparts
together constitute but one and the same Amendment.
 
4.4           Successors and Assigns. This Amendment is binding upon the
Borrowers, the Lender and their respective successors and assigns, and inures to
the sole benefit of the Borrowers, the Lender and their successors and assigns.
The Borrowers have no right to assign their rights or delegate their duties
under this Amendment.
 
4.5           References.  From and after the Effective Date, each reference in
the Loan Agreement to “this Agreement,” “hereunder,” hereof,” “herein “ or words
of like import, and each reference in the Loan Agreement or any other Financing
Agreement to the Loan Agreement or to any term, condition or provision contained
“thereunder,” “thereof,” “therein,” or words of like import, means and be a
reference to the Loan Agreement (or such term, condition or provision, as
applicable) as amended, supplemented, restated or otherwise modified by this
Amendment.
 
4.6           Continued Effectiveness.  Notwithstanding anything contained in
this Amendment, the terms of this Amendment are not intended to and do not serve
to effect a novation as to the Loan Agreement.  The parties to this Amendment
expressly do not intend to extinguish the Loan Agreement.  Instead, it is the
express intention of the parties to this Amendment to reaffirm the indebtedness
created under the Loan Agreement.  The Loan Agreement remains in full force and
effect and the terms and provisions of the Loan Agreement are ratified and
confirmed.
 
4.7           Costs. Expenses and Taxes.  Borrowers affirm and acknowledge that
Section 14.3 of the Loan Agreement applies to this Amendment and the
transactions and agreements and documents contemplated under this Amendment.
 
 
(remainder of page left intentionally blank; signature page follows)

 
7

--------------------------------------------------------------------------------

 

Delivered as of the day and year first above written.
 

  FIFTH THIRD BANK             By:
/s/Michael E. May
    Name:
Michael E. May
    Title:
Vice President
                    FANSTEEL INC.             By:
/s/R. Michael McEntee
    Name:
R. Michael McEntee
    Title:
VP & CFO
                    WELLMAN DYNAMICS CORPORATION         By:
/s/R. Michael McEntee
    Name:
R. Michael McEntee
    Title:
Vice President
 


 
8

--------------------------------------------------------------------------------

 

REVOLVING LOAN NOTE
 
$19,500,000
Chicago, Illinois
 
as of  August 29, 2008

 
FOR VALUE RECEIVED, the undersigned, FANSTEEL INC., a Delaware corporation
(“Fansteel”), and WELLMAN DYNAMICS CORPORATION, a Delaware corporation
(“Wellman”, and together with Fansteel, “Borrowers”, and each a “Borrower”),
hereby jointly and severally unconditionally promise to pay to the order of
FIFTH THIRD BANK, a Michigan banking corporation (“Lender”), at Lender’s office
at 222 South Riverside Plaza, 33rd Floor, Chicago, Illinois 60606, or at such
other place as Lender may from time to time designate in writing, in lawful
money of the United States of America and in immediately available funds, the
principal sum of NINETEEN MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($19,500,000), or the aggregate unpaid principal amount of all advances made
pursuant to subsection 2.1 of the Loan Agreement (as hereinafter defined) at
such times as are specified in and in accordance with the provisions of the Loan
Agreement.  This Revolving Loan Note (this “Note”) is referred to in and was
executed and delivered pursuant to that certain Loan and Security Agreement
dated as of July 15, 2005 by and among Borrowers and Lender (as amended,
restated, modified or supplemented and in effect from time to time, the “Loan
Agreement”), to which reference is hereby made for a statement of the terms and
conditions under which the loan and other advances evidenced hereby were made
and are to be repaid and for a statement of Lender’s remedies.  All terms which
are capitalized and used herein (which are not otherwise specifically defined
herein) and which are defined in the Loan Agreement shall be used in this Note
as defined in the Loan Agreement.
 
Borrowers promise to pay interest, including default interest, on the
outstanding unpaid principal amount hereof, as provided in the Loan
Agreement.  If demand is not sooner made, all accrued interest and principal, if
not sooner paid, shall be due and payable on September 5, 2010.
 
Interest on this Note shall be payable at the rates and from the dates specified
in the Loan Agreement, on the date of any prepayment hereof, at maturity,
whether due by acceleration or otherwise, and as otherwise provided in the Loan
Agreement.  Interest shall be payable on the fifth Day of each month hereafter.
 
This Note is secured pursuant to the Loan Agreement and the other Ancillary
Agreements referred to therein, and reference is made thereto for a statement of
the terms and conditions of such security.
 
Lender shall have the continuing exclusive right to apply and to reapply any and
all payments hereunder against the Liabilities of Borrowers, in accordance with
the terms of the Loan Agreement.
 
Each Borrower hereby waives demand, presentment, protest, notice of demand,
presentment, protest and nonpayment.  Each Borrower also waives all rights to
notice and hearing of any kind upon the occurrence of a Default or an Event of
Default prior to the exercise by Lender, of its rights to repossess the
Collateral without judicial process or to replevy, attach or levy upon the
Collateral without notice or hearing.
 
In addition to and not in limitation of the foregoing and the provisions of the
Loan Agreement, the undersigned further agrees, subject only to any limitation
imposed by applicable law, to pay all expenses, including reasonable attorneys’
fees and legal expenses, incurred by the holder of this Note in endeavoring to
collect any amounts payable hereunder which are not paid when due whether by
acceleration or otherwise.

 
9

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE DEEMED TO HAVE BEEN MADE AT CHICAGO, ILLINOIS AND SHALL BE
INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS)
AND DECISIONS OF THE STATE OF ILLINOIS.  WHENEVER POSSIBLE EACH PROVISION OF
THIS NOTE SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS NOTE SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE PROVISIONS OF THIS NOTE.  ALL REFERENCES TO THE SINGULAR SHALL
BE DEEMED TO INCLUDE THE PLURAL, AND VICE VERSA, WHERE THE CONTEXT SO
REQUIRES.  WHENEVER IN THIS NOTE REFERENCE IS MADE TO LENDER OR A BORROWER OR
BORROWERS, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE AS APPLICABLE, A REFERENCE
TO THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  THE PROVISIONS OF THIS NOTE SHALL
BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF SUCH SUCCESSORS AND
ASSIGNS.  EACH BORROWER’S SUCCESSORS AND ASSIGNS SHALL INCLUDE, WITHOUT
LIMITATION, A RECEIVER, TRUSTEE OR DEBTOR IN POSSESSION OF OR FOR SUCH
BORROWER.  EACH BORROWER SHALL BE JOINTLY AND SEVERALLY OBLIGATED HEREUNDER.
 
This Revolving Note replaces that certain Revolving Note in the original
principal amount of $21,500,000, dated September 12, 2007, and does not
constitute payment thereof or a novation therefor.
 
 
[Remainder of page intentionally left blank; signature page follows]

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Borrower has caused its duly authorized representative
to execute this Revolving Loan Note as of the date first set forth above.
 



  FANSTEEL INC.             By:
 /s/R. Michael McEntee
    Name:
R. Michael McEntee
    Title:
VP & CFO
                    WELLMAN DYNAMICS CORPORATION         By:
/s/R. Michael McEntee
    Name:
R. Michael McEntee
    Title:
Vice President
 


 
11

--------------------------------------------------------------------------------

 

TERM LOAN NOTE
 
$3,000,000
Chicago, Illinois
 
as of  August 29, 2008

 
FOR VALUE RECEIVED, the undersigned, FANSTEEL INC., a Delaware corporation
(“Fansteel”), and WELLMAN DYNAMICS CORPORATION, a Delaware corporation
(“Wellman”, and together with Fansteel, “Borrowers”, and each a “Borrower”),
hereby jointly and severally unconditionally promise to pay to the order of
FIFTH THIRD BANK, a Michigan banking corporation (“Lender”), at Lender’s office
at 222 South Riverside Plaza, 33rd Floor, Chicago, Illinois 60606, or at such
other place as Lender may from time to time designate in writing, in lawful
money of the United States of America and in immediately available funds, the
principal sum of THREE MILLION AND NO/100 DOLLARS ($3,000,000), made pursuant to
subsection 2.1(B) of the Loan Agreement (as hereinafter defined) at such times
as are specified in and in accordance with the provisions of the Loan
Agreement.  This Term Loan Note (this “Note”) is referred to in and was executed
and delivered pursuant to that certain Loan and Security Agreement dated as of
July 15, 2005 by and among Borrowers and Lender (as amended, restated, modified
or supplemented and in effect from time to time, the “Loan Agreement”), to which
reference is hereby made for a statement of the terms and conditions under which
the loan and other advances evidenced hereby were made and are to be repaid and
for a statement of Lender’s remedies.  All terms which are capitalized and used
herein (which are not otherwise specifically defined herein) and which are
defined in the Loan Agreement shall be used in this Note as defined in the Loan
Agreement.
 
Borrowers promise to pay interest, including default interest, on the
outstanding unpaid principal amount hereof, and the Success Fee, all as provided
in the Loan Agreement.  If demand is not sooner made, all accrued interest,
Success Fee and principal, if not sooner paid, shall be due and payable on the
Term Loan Maturity Date.
 
Interest on this Note shall be payable at the rates and from the dates specified
in the Loan Agreement, on the date of any prepayment hereof, at maturity,
whether due by acceleration or otherwise, and as otherwise provided in the Loan
Agreement.  Interest shall be payable on the fifth Day of each month hereafter.
 
This Note is secured pursuant to the Loan Agreement and the other Ancillary
Agreements referred to therein, and reference is made thereto for a statement of
the terms and conditions of such security.
 
Lender shall have the continuing exclusive right to apply and to reapply any and
all payments hereunder against the Liabilities of Borrowers, in accordance with
the terms of the Loan Agreement.
 
Each Borrower hereby waives demand, presentment, protest, notice of demand,
presentment, protest and nonpayment.  Each Borrower also waives all rights to
notice and hearing of any kind upon the occurrence of a Default or an Event of
Default prior to the exercise by Lender, of its rights to repossess the
Collateral without judicial process or to replevy, attach or levy upon the
Collateral without notice or hearing.
 
In addition to and not in limitation of the foregoing and the provisions of the
Loan Agreement, the undersigned further agrees, subject only to any limitation
imposed by applicable law, to pay all expenses, including reasonable attorneys’
fees and legal expenses, incurred by the holder of this Note in endeavoring to
collect any amounts payable hereunder which are not paid when due whether by
acceleration or otherwise.

 
12

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE DEEMED TO HAVE BEEN MADE AT CHICAGO, ILLINOIS AND SHALL BE
INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS)
AND DECISIONS OF THE STATE OF ILLINOIS.  WHENEVER POSSIBLE EACH PROVISION OF
THIS NOTE SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS NOTE SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE PROVISIONS OF THIS NOTE.  ALL REFERENCES TO THE SINGULAR SHALL
BE DEEMED TO INCLUDE THE PLURAL, AND VICE VERSA, WHERE THE CONTEXT SO
REQUIRES.  WHENEVER IN THIS NOTE REFERENCE IS MADE TO LENDER OR A BORROWER OR
BORROWERS, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE AS APPLICABLE, A REFERENCE
TO THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  THE PROVISIONS OF THIS NOTE SHALL
BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF SUCH SUCCESSORS AND
ASSIGNS.  EACH BORROWER’S SUCCESSORS AND ASSIGNS SHALL INCLUDE, WITHOUT
LIMITATION, A RECEIVER, TRUSTEE OR DEBTOR IN POSSESSION OF OR FOR SUCH
BORROWER.  EACH BORROWER SHALL BE JOINTLY AND SEVERALLY OBLIGATED HEREUNDER.
 
 
[Remainder of page intentionally left blank; signature page follows]

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Borrower has caused its duly authorized representative
to execute this Term Loan Note as of the date first set forth above.
 



  FANSTEEL INC.             By:
/s/R. Michael McEntee
    Name:
R. Michael McEntee
    Title:
VP & CFO
                    WELLMAN DYNAMICS CORPORATION         By:
/s/R. Michael McEntee
    Name:
R. Michael McEntee
    Title:
Vice President
 


 
14

--------------------------------------------------------------------------------